The City of New York in 1946 instituted condemnation proceedings in the Supreme Court of the State of New York, Kings County, seeking to acquire real property on the east side of Furman Street in Brooklyn. This property was needed for the construction of a link in the Brooklyn-Queens Connecting Highway which, at this point, is elevated and cantilevered over the bed of Furman Street. The New York Dock Company, owner of almost all of the land between the west side of Furman Street and the East River, filed a claim for damages in those proceedings, asserting that construction of the structure would constitute an "interference" with "easements of light, air, and access" appurtenant to its land.
The court entertained the Dock Company's claim, took extensive testimony, which fills four volumes of over 1,800 printed pages, viewed the property and received a large number of exhibits. After all the proof had been heard and weighed, the claim was dismissed on the merits upon two grounds: first, the improvements were for street purposes and the city had the "right to use the bed of Furman Street" for such purposes "without incurring any liability to the New York Dock Company" *Page 269 
and, second, in any event, "the improvement * * * not only does not damage claimant's properties but will confer a distinct benefit."
There is more than ample evidence in the record before us to support the court's findings, and, since the Appellate Division has upheld them, they are decisive, and an affirmance in this court necessarily follows.
In view of that disposition, and since the Supreme Court had unquestioned jurisdiction to entertain the condemnation proceedings and to dispose of the Dock Company's claim upon the merits (see, e.g., Matter of City of New York [East Riv.Drive], 298 N.Y. 843, affg. 273 App. Div. 884, 264 App. Div. 555; cf. Sauer v. City of New York, 180 N.Y. 27, 30-31, affd.206 U.S. 536; Matter of Board of R.T.R.R. Comrs., 197 N.Y. 80,99), the decree in condemnation is conclusive upon all points at issue between the parties. Consequently, the equity suit which the Dock Company later instituted for an injunction against the construction or use of the roadways above Furman Street or, in the alternative, for money damages, was barred under settled principles of res judicata. (See, e.g., Slote v. CascadeHolding Corp., 276 N.Y. 239, 244-245; Schuylkill Fuel Corp. v.Nieberg Realty Corp., 250 N.Y. 304, 307; see, also, 2 Lewis on Eminent Domain [1909], § 893.) The motion by the city to dismiss the complaint upon that ground should therefore have been granted.
The order of the Appellate Division in the condemnation proceeding should be affirmed, with costs in this court.
The orders in the equity suit should be reversed and the complaint dismissed, with costs to the city in all courts, the first question certified answered in the negative and the second question certified not answered.
LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE and BROMLEY, JJ., concur.
In proceeding: order affirmed.
In action: orders reversed, etc. *Page 270